J-A26025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

DAVID EMANUEL COLLINS

                         Appellee                   No. 2248 MDA 2013


             Appeal from the Order Entered December 2, 2013
             In the Court of Common Pleas of Lycoming County
            Criminal Division at No(s): CP-41-CR-0000144-2013


COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

TIMOTHY D. EILAND

                         Appellee                    No. 88 MDA 2014


               Appeal from the Order Entered January 9, 2014
             In the Court of Common Pleas of Lycoming County
            Criminal Division at No(s): CP-41-CR-0000341-2013

BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

CONCURRING MEMORANDUM BY JENKINS, J.: FILED DECEMBER 16, 2014

      I join Judge Mundy’s well-reasoned memorandum.           I merely add

several observations which I believe are consistent with her analysis.

      Based on the following combination of circumstances, I think Detective

Kriner had reasonable suspicion to stop the car:
J-A26037-14




      (1) Detective Kriner saw the car drive past the bank where the robbery

took place fifteen minutes earlier – close in time and place to the crime.

See In re D.M., 556 Pa. 160, 727 A.2d 556 (1999) (police officer received

information that four or five black males committed a robbery at gunpoint,

and one minute later, officer saw four black males, including defendant,

walking quickly one-half block from the crime scene, and did not observe

any other males in the vicinity, and group abruptly changed direction upon

seeing the police vehicle; officer's investigatory detention of the defendant

was supported by reasonable suspicion, where, inter alia, investigatory

detention was close in time and location to the occurrence and scene of the

crime); United States v. Wimbush, 333 F.3d 947 (7th Cir. 2003) (police

officer stopped car fifteen minutes after shooting 8 blocks away).

      (2) Detective Kriner testified that although the robbery suspect fled

the bank on foot, it was reasonable to assume that there was a getaway

vehicle, because there often are getaway vehicles in a robbery. Moreover,

while the vehicle that drove by the bank had three occupants instead of only

one, it was reasonable to assume that the other occupants in the car had

been waiting for the fleeing robber. See People v. Oliver, 464 Mich., 184,

627 N.W.2d 297 (2001) (where 2 bank robbers fled on foot, officer properly

sought vehicle in vicinity with at least 3 occupants, given his knowledge that

in bank robbery cases there is usually a getaway car with driver); People v.



                                    -2-
J-A26037-14



Oliver, 464 Mich. 184, 627 N.W.2d 297 (2001) (where 2 bank robbers fled

on foot, officer properly sought vehicle in vicinity with at least 3 occupants,

given his knowledge that in bank robbery cases there is usually a getaway

car with driver); State v. Waddell, 655 N.W.2d 803 (Minn.2003) (“there

were four occupants of the vehicle rather than three, but, as it was not

inconceivable that the original suspects could have picked up an additional

passenger in the hours after the crime,” there still was reasonable

suspicion).

      (3)     The occupants of the vehicle matched the same general

description as the robbery suspect.    The suspect was a black male in his

twenties wearing a dark black or navy sweatshirt and a ski mask when he

fled from the bank, and the occupants of the car were black males in their

twenties wearing dark clothing.


      (4) As Judge Mundy emphasizes, the vehicle occupant’s act of

“ducking down” is an important factor in finding that Detective Kriner had

reasonable suspicion of criminal activity.   See Brown v. United States,

546 A.2d 390 (D.C.App.1988) (relevant that “as the car drove away, one

person lay or crouched in the back seat, peeking up and looking back several

times”); People v. Hopkins, 235 Ill.2d 453, 337 Ill.Dec. 465, 922 N.E.2d

1042 (2009) (stressing “defendant acted suspiciously by leaning forward in

his seat, ‘peeking’ at the officer, and then flinging himself back into his

seat”); State v. Huynh, 993 So.2d 1198 (La.2008) (when defendant,

                                     -3-
J-A26037-14


seated in car, made eye contact with police officer, he “slouched down in his

seat, to not be recognized”).


      (5) The vehicle had an out of state license plate and went onto a

highway after the officer observed it. See Williams v. State, 261 Ind. 547,

307 N.E.2d 457 (1974) (noting stop made on major highway which would be

most direct route for escape to Chicago).


      With these observations, I join Judge Mundy’s memorandum.


      Judge Bowes joins this concurring memorandum.




                                    -4-